                                                                                               [L
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                            NOV I 2 2019
                                  Richmond Division
                                                                                 CLERK, U.S. DISTRICT COURT
MARCUS J. BARBEE,                                                                      RICHMOND, VA


       Plaintiff,

V.                                                                   Civil Action No. 3:18CV444

LT. T. MAYO, et al,

       Defendants.


                                 MEMORANDUM OPINION

       Plaintiff, a Virginia prisoner proceeding prose, filed this action. The matter is before the

Court on Plaintiff's failure to serve Defendants K-A Officer Smith and Sgt. Hanes within the

time required by Federal Rule of Civil Procedure 4(m).

       Rule 4(m) provides:

               If a defendant is not served within 90 days after the complaint is filed, the
       court-on motion or on its own after notice to the plaintiff.-must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period. This subdivision (m) does
       not apply to service in a foreign country under Rule 4(f) or 40)( 1).

Fed. R. Civ. P. 4(m). Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff had 90 days to

serve K-A Officer Smith. Here, that period commenced on April 2, 2019. More than 90 days

elapsed, and Plaintiff has not served Defendant Smith. Accordingly, by Memorandum Order

entered on October 10, 2019, the Court directed Plaintiff, within eleven (11) days of the date of

entry thereof, to show good cause why the action against Defendant Smith should not be

dismissed without prejudice.
       Regarding Sgt. Hanes. by Memorandum Order entered on September 19, 2019, the Court

directed the Attorney General• s Office to notify the Court whether it could accept service on

behalf of Sgt. Hanes. Counsel responded and indicated that she cannot accept service because

the institution has never employed a Sgt. Hanes. Accordingly, in the October 10, 2019

Memorandum Order, the Court also explained that, at this juncture, Plaintiff was responsible for

providing a more thorough identification of Sgt. Hanes within eleven ( 11) days or the Court

would dismiss the action against Sgt. Hanes for failure to effect service.

       Plaintiff has responded. ("Response," ECF No. 49.) With respect to the identification of

Sgt. Hanes, Plaintiff states as follows:

       ... All defendants should be able to give the identity of Sgt. Hanes/unknown name
       of Sgt in question.

                He is officer seen on camera of day in question. Grab me by my left arm
       and ram my face into metal table in the pod. He has a tribal tattoo that goes up his
       left, right arm and he came to the assistance call with S. Hall and Hall can identify
       the defendant in question by video footage of the entire incident that took place on
       10-17-17 in Z-Bravo-pod involving all defendants.

(Id at 1-3 (capitalization, spelling, and punctuation corrected).)

       With respect to Defendant Smith. Plaintiff states the following:

                I don't have the means without help from the courts to serve KA Officer
       Smith.

               Without help from the courts, it is impossible for me to serve Defendant
       Smith. I have no address or first name or anything for Smith who is a defendant in
       this case.

(Id at 1-2 (capitalization. spelling, and punctuation corrected).)

       District courts within the Fourth Circuit have found good cause to extend the ninety-day

time period when the plaintiff has made "reasonable, diligent efforts to effect service on the

defendant." Venable v. Dep 't of Corr.• No. 3 :05cv821, 2007 WL 5145334, at * 1 (E.D. Va. Feb.



                                                 2
7, 2007) (quoting Hammad v. Tate Access Floors, Inc., 31 F. Supp. 2d 524, 528 (D. Md. 1999)).

Leniency is especially appropriate when factors beyond the plaintiffs control frustrate his or her

diligent efforts. See McCollum v. GENCO Infrastructure Sols., No. 3:10cv210, 2010 WL

5100495, at *2 (E.D. Va. Dec. 7, 2010) (citing T & S Rentals v. United States, 164 F.R.D. 422,

425 (N.D. W.Va. 1996)). Thus, courts are more inclined to find good cause where extenuating

factors exist such as active evasion of service by a defendant, T & S Rentals, 164 F.R.D. at 425

(citing Prather v. Raymond Constr. Co., 570 F. Supp. 278, 282 (N.D. Ga. 1982)), or stayed

proceedings that delay the issuance of a summons. McCollum, 2010 WL 5100495, at *2 (citing

Robinson v. Fountainhead Title Grp. Corp., 447 F. Supp. 2d 478,485 (D. Md. 2006)).

       However, "'[i]nadvertence, neglect, misunderstanding, ignorance of the rule or its

burden, or half-hearted attempts at service' generally are insufficient to show good cause."

Venable, 2007 WL 5145334, at *1 (quoting Vincent v. Reynolds Mem'l Hosp., 141 F.R.D. 436,

437 (N.D. W.Va. 1992)). While a court might take a plaintiffs prose status into consideration

when coming to a conclusion on good cause, Lane v. Lucent Techs., Inc., 388 F. Supp. 2d 590,

597 (M.D.N.C. 2005), neither prose status nor incarceration alone constitute good cause.

Sewraz v. Long, No. 3:08cvl00, 2012 WL 214085, at *2 (E.D. Va. Jan. 24, 2012) (citations

omitted).

       Plaintiff alone, (not the Court or the United States Marshal's service), is responsible for

providing the appropriate addresses for serving the Defendants. See Lee v. Armantrout, 991 F.2d

487, 489 (8th Cir. 1993) (holding that prisoners proceeding informa pauperis retain

responsibility for providing address at which service can be effectuated); see also Geter v.

Horning Bros. Mgmt., 502 F. Supp. 2d 69, 70 n.3 (D.D.C. 2007) (advising that informapauperis

status conveys right to have court effect service only to extent plaintiff provides a valid address).



                                                  3
Plaintiff has failed to identify any effort on his part to find an address for Defendant Smith or the

identification and address of Sgt. Hanes. Thus, Plaintiff fails to demonstrate that he made a

"reasonable, diligent effort[] to effect service on the defendant[s]." Venable, 2007 WL 5145334,

at *l (citation omitted) (internal quotation marks omitted). Accordingly, Plaintiff has failed to

demonstrate good cause to excuse his failure to serve Defendant Smith or Sgt. Hanes or good

cause to warrant an extension of time to do so. The claims against Defendant Smith and Sgt.

Hanes will be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall issue.



                                                              M.HannaW
                                                              United States District Judge
Date: November 12, 2019
Richmond, Virginia




                                                 4
